Bloodworth, J.
1. When the entire charge of the court is considered, no error requiring the grant of a new trial was committed in charging the jury as follows: “Where a larceny from the house has been shown by proof, and shortly thereafter the defendant on trial is shown to be in possession of some of the goods so taken from tlie store-house or house, that proof may be sufficient to authorize his conviction, unless he satisfactorily accounts for his possession. As to whether the possession is satisfactorily accounted for is a question for” the jury. On the effect of the unexplained possession of stolen goods, the larceny from the house being otherwise established, the charge conforms, in substance to *330the ruling in Mangham v. State, 87 Ga. 549 (1) (68 S. E. 518), and eases there cited (p. 551).
Decided May 13, 1924.
Morris, Hawkins & Wallace, for plaintiff in error.
John 8. Wood, solicitor-general, contra.
2. While the evidence to connect the defendant with the crime is rather weak and unsatisfactory, this court cannot say that there is no evidence to support the verdict.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.